Case 3:20-cv-01000-MAB Document 1-1 Filed 09/30/20 Page 1 of 16 Page ID #6
                                                                                             Electronically Filed
                                                                                                Kahalah A. Clay
                                                                                                    Circuit Clerk
                                                                                                 Nora McDaniel
                                                                                                        20L0610
                                                                                                St. Clair County
                              IN THE CIRCUIT COURT                                           8/13/2020 8:44 AM
                       FOR THE TWENTIETH JUDICIAL CIRCUIT                                              10086891
                            ST.CLAIR COUNTY,ILLINOIS

  ELEANOR VAUGHAN                                 )
                                                  )
          Plaintiff,                              )
                                                  )              20L0610
  vs.                                             )   Case No.
                                                  )
  T. J. MAXX COMPANIES,INC.                       )
                                                  )
          Defendant.                              )

                                           COMPI,AINT

                                              COUNT I

          Now comes Plaintiff, Eleanor Vaughan, by and through her undersigned attorney,

  Ellen Burford of Burford Law Office, and in support of her cause of action against

  Defendant, TJ Maxx Companies Inc., hereinafter "Marshalls," states as follows:

          1.      That at all times relevant hereto Plaintiff, was and remains a citizen and

  resident of Madison County, Illinois.

          2.      That Marshalls is a Massachusetts Corporation with its registered agent

  located in Framingham, Massachusetts.

          3.      That the defendant, TJ Maxx Companies, Inc., was and is an

   Massachusetts corporation. Defendant does business transactions at 5935 North Illinois

  Street, Fairview Heights Illinois, 62208. At said location the injuries in question were

  sustained.

          4.      That on or about August 18,2019 Plaintiff was lawfully upon the premises

  of a Marshalls store located in Fairview Heights, Illinois.

          5.      That Plaintiff was entering the store as a business invitee.



  Eleanor Vaughan v. T. J. Maxx Companies, Inc.
  Complaint                                                                        Page 1 of8




                                                                                         Exhibit 1
Case 3:20-cv-01000-MAB Document 1-1 Filed 09/30/20 Page 2 of 16 Page ID #7




          6.       That based upon the above, Defendant owed a duty to Plaintiff, and others

  similarly situated, to provide a reasonably safe store and walkway surface.

          7.       That in violation of the aforesaid duty there existed an accumulation of

  Baby oil like substance/or liquid upon the floor in the walkway for a considerable period

  of time, which caused Plaintiff to slip, stumble, and fall, resulting in serious and

  permanent injuries.

          8.       That in further violation of said duty, Defendant was negligent in one or

   more of the following ways in that it:

                  (a) Failed to maintain the floors of the premises in a safe condition;

                  (b) Failed to place a sign or other warning device to alert those lawfully of

                   the wet floor; and

                  (c) Failed to provide barricades or otherwise prevent those lawfully on the

                   premises from ambulating across the wet floor when it knew, or in the

                   exercise of reasonable care, should have known of the hazards it posed.

          9.       That as a direct and proximate result of the aforesaid, Plaintiff sustained

  severe and permanent injuries to her body when she fell to the floor after losing her

  footing while walking on the wet floor.

           10.     That Plaintiff has experienced and shall continue to experience pain and

  suffering as a result of her injuries.

           1 1.    That Plaintiff has incurred medical bills to obtain treatment for her

   injuries.

           12.     That Plaintiff's medical bills and treatment may continue into the future.




  Eleanor Vaughan v. T. J. Maxx Companies, Inc.                          Madison County Case No.
  Complaint                                                                          Page 2 of8




                                                                                             Exhibit 1
Case 3:20-cv-01000-MAB Document 1-1 Filed 09/30/20 Page 3 of 16 Page ID #8




          13.     That Plaintiff has been deprived of income as a result of her injuries with

  said losses likely to continue into the future.

          14.     That Plaintiff has been disfigured as a result of her injuries.



          WHEREFORE, Plaintiff prays for a judgment in her favor for an amount in

  excess of $50,000 and for costs of this action.



                                            COUNT II

                                     RES IPSA LOQUITOR

  Now comes Plaintiff, Eleanor Vaughan, by and through her undersigned attorney, Ellen

  Burford of Burford Law Office, and in support of her cause of action against Defendant,

  TJ Maxx Companies Inc., hereinafter "Marshalls," states as follows:

          1.      That at all times relevant hereto Plaintiff, was and remains a citizen and

  resident of Madison County, Illinois.

          2.      That Marshalls is a Massachusetts Corporation with its registered agent

  located in Framingham, Massachusetts.

          3.      That the defendant, Ti Maxx Companies, Inc., was and is an

   Massachusetts corporation. Defendant does business transactions at 5935 North Illinois

  Street, Fairview Heights Illinois, 62208. At said location the injuries in question were

  sustained.

          4.      That on or about August 18, 2019 Plaintiff was lawfully upon the premises

  of a Marshalls store located in Fairview Heights, Illinois.

          5.      That Plaintiff was entering the store as a business invitee.


  Eleanor Vaughan v. T J. Maxx Companies, Inc.                            Madison County Case No.
  Complaint                                                                           Page 3 of8




                                                                                             Exhibit 1
Case 3:20-cv-01000-MAB Document 1-1 Filed 09/30/20 Page 4 of 16 Page ID #9




           6.      That based upon the above, Defendant owed a duty to Plaintiff, and others

  similarly situated, to provide a reasonably safe store and walkway surface.

          7.       That in violation of the aforesaid duty there existed an accumulation of

  Baby oil like substance/or liquid upon the floor in the walkway for a considerable period

  of time, which caused Plaintiff to slip, stumble, and fall, resulting in serious and

  permanent injuries.

          8.       That in further violation of said duty, Defendant was negligent in one or

   more of the following ways in that it:

                  (a)Failed to maintain the floors of the premises in a safe condition;

                  (b) Failed to place a sign or other warning device to alert those lawfully of

                   the wet floor; and

                  (c) Failed to provide barricades or otherwise prevent those lawfully on the

                   premises from ambulating across the wet floor when it knew, or in the

                   exercise of reasonable care, should have known of the hazards it posed.

          8.       That as a direct and proximate result of the aforesaid, Plaintiff sustained

  severe and permanent injuries to her body when she fell to the floor after losing her

  footing while walking on the wet floor.

          9.       That Plaintiff has experienced and shall continue to experience pain and

  suffering as a result of her injuries.

           10.     That Plaintiff has incurred medical bills to obtain treatment for her

   injuries.

           1 1.    That Plaintiff's medical bills and treatment may continue into the future.




  Eleanor Vaughan v. T J. Maxx Companies, Inc.                          Madison County Case No.
  Complaint                                                                         Page 4 of8




                                                                                                Exhibit 1
Case 3:20-cv-01000-MAB Document 1-1 Filed 09/30/20 Page 5 of 16 Page ID #10




           12.      That Plaintiff has been deprived of income as a result of her injuries with

   said losses likely to continue into the future.

           13.      That Plaintiff has been disfigured as a result of her injuries.

           14.      That this incident would not have occurred absent the negligence of said

   Defendant, and the incident was the result of the negligence and carelessness of said

   Defendant.

           15.      That Plaintiff did not misuse the property in any way.

           16.      That the dangerous condition was one in which Defendant knew, or should

   have known, existed.

           17.      By reason of the premises, Plaintiff then and there sustained severe and

   permanent injuries and Plaintiff has suffered and will in the future suffer great and

   physical pain.

           18.      Further as a result of the injuries so sustained, Plaintiff has been and will

   in the future be compelled to expend sums of money for medical expenses.



           WHEREFORE, Plaintiff prays for a judgment in her favor for an amount in

   excess of$50,000 and for costs of this action.



                                              COUNT III

                                      PREMISE LIABILITY

   Now comes Plaintiff, Eleanor Vaughan, by and through her undersigned attorney, Ellen

   Burford of Burford Law Office, and in support of her cause of action against Defendant,

   TJ Maxx Companies Inc., hereinafter "Marshalls," states as follows:


   Eleanor Vaughan v. T. J. Maxx Companies, Inc.                            Madison County Case No.
   Complaint                                                                            Page 5 of8




                                                                                                Exhibit 1
Case 3:20-cv-01000-MAB Document 1-1 Filed 09/30/20 Page 6 of 16 Page ID #11




           1.      That at all times relevant hereto Plaintiff, was and remains a citizen and

   resident of Madison County, Illinois.

           2.      That Marshalls is a Massachusetts Corporation with its registered agent

   located in Framingham, Massachusetts.

           3.      That the defendant, Ti Maxx Companies, Inc., was and is an

   Massachusetts corporation. Defendant does business transactions at 5935 North Illinois

   Street, Fairview Heights Illinois, 62208. At said location the injuries in question were

   sustained.

           4.      That on or about August 18, 2019 Plaintiff was lawfully upon the premises

   ofa Marshalls store located in Fairview Heights, Illinois.

           5.      That Plaintiff was entering the store as a business invitee.

           6.      That based upon the above, Defendant owed a duty to Plaintiff, and others

   similarly situated, to provide a reasonably safe store and walkway surface.

           7.      That in violation of the aforesaid duty there existed an accumulation of

   Baby oil like substance/or liquid upon the floor in the walkway for a considerable period

   of time, which caused Plaintiff to slip, stumble, and fall, resulting in serious and

   permanent injuries.

           8.      That in further violation of said duty, Defendant was negligent in one or

   more of the following ways in that it:

                  (a)Failed to maintain the floors ofthe premises in a safe condition;

                  (b)Failed to place a sign or other warning device to alert those lawfully of

                   the wet floor; and




   Eleanor Vaughan v. T. J. Maxx Companies,Inc.                           Madison County Case No.
   Complaint                                                                          Page 6 of8




                                                                                             Exhibit 1
Case 3:20-cv-01000-MAB Document 1-1 Filed 09/30/20 Page 7 of 16 Page ID #12




                   (c) Failed to provide barricades or otherwise prevent those lawfully on the

                   premises from ambulating across the wet floor when it knew, or in the

                   exercise of reasonable care, should have known of the hazards it posed.

           8.      That as a direct and proximate result of the aforesaid, Plaintiff sustained

   severe and permanent injuries to her body when she fell to the floor after losing her

   footing while walking on the wet floor.

           9.      That Plaintiff has experienced and shall continue to experience pain and

   suffering as a result of her injuries.

           10.     That Plaintiff has incurred medical bills to obtain treatment for her

   injuries.

           1 1.    That Plaintiff's medical bills and treatment may continue into the future.

           12.     That Plaintiff has been deprived of income as a result of her injuries with

   said losses likely to continue into the future.

           13.     That Plaintiff has been disfigured as a result of her injuries.

           14.     That the aforesaid was in violation of the Illinois Premises Liability Act

   found at 740 ILCS 130.



           WHEREFORE, the Plaintiff prays for a judgment in her favor for an amount in

   excess of $50,000 and for costs of this action

                                                     Respectfully Submitted,

                                                     BURFORD LAW OFFICE



                                            By     /s/ Ellen R. Burford
                                                     Ellen R. Burford #06307693

   Eleanor Vaughan v. T. J. Maxx Companies, Inc.                           Madison County Case No.
   Complaint                                                                           Page 7 of8




                                                                                                Exhibit 1
Case 3:20-cv-01000-MAB Document 1-1 Filed 09/30/20 Page 8 of 16 Page ID #13




                                                    2005 Johnson Road
                                                    Granite City, Illinois 62040
                                                    Phone: 618-797-7727
                                                    ellenburfordlaw@gmail.com
                                                    Attorneyfor Plaintiff




   Eleanor Vaughan v. 7'. J. Maxx Companies, Inc.                         Madison County Case No.
   Complaint                                                                          Page 8 of8




                                                                                             Exhibit 1
Case 3:20-cv-01000-MAB Document 1-1 Filed 09/30/20 Page 9 of 16 Page ID #14
                                                                                           Electronically Filed
                                                                                              Kahalah A. Clay
                                                                                                  Circuit Clerk
                                                                                               Nora McDaniel
                                                                                                      20L0610
                                                                                              St. Clair County
                                                                                           8/13/2020 8:44 AM
                                                                                                     10086891




                              IN THE CIRCUIT COURT
                       FOR THE TWENTIETH JUDICIAL CIRCUIT
                            ST. CLAIR COUNTY,ILLINOIS

   ELEANOR VAUGHAN              )
                                )
         Plaintiff,             )
                                )
   vs.                          ) Case No. 20L0610
                                )
   T.J. MAXX COMPANIES,INC.     )
                                )
         Defendant.             )
                    CERTIFICATE OF CASE VALUE

           I, Ellen Burford, do hereby certify pursuant to the Supreme Court Rules that in

   my estimation based upon a review of the facts available the value of this action exceeds

   $50,000.00.



                                                 Respectfully Submitted,

                                                 BURFORD LAW OFFICE


                                           BY•    Is/ Ellen Burford
                                                 Ellen R. Burford,#6307693
                                                 2005 Johnson Road
                                                 Granite City, IL 62040
                                                 618-709-7727
                                                 ellenburfordlaw@gmail.com
                                                 Attorneyfor Plaintiff'




   Eleanor Vaughan vs TJ Maxx Companies Inc.,
   Plaintiff's Certificate ofCase Value                                           Page I of I




                                                                                          Exhibit 1
Case 3:20-cv-01000-MAB Document 1-1 Filed 09/30/20 Page 10 of 16 Page ID #15
                                                                                              Electronically Filed
                                                                                                 Kahalah A. Clay
                                                                                                     Circuit Clerk
                                                                                                  Nora McDaniel
                                                                                                         20L0610
                                                                                                 St. Clair County
                                                                                              8/13/2020 8:44 AM
                                                                                                        10086891




                           IN THE CIRCUIT COURT
                    FOR THE TWENTIETH JUDICIAL CIRCUIT
                         ST. CLAIR COUNTY,ILLINOIS
 ELEANOR VAUGHAN,                   )
                                    )
            Plaintiff,             )
                                   )
 vs.                                    No. 20L0610
                                   )
                                   )
 T.J. MAXX COMPANIES,INC.          )
                                    )
            Defendant.              )

                                     ENTRY OF APPEARANCE

         COMES NOW Ellen R. Burford of Burford Law Office and enters her appearance on

 behalf of Plaintiff, Eleanor Vaughan.



                                                By     /s/ Ellen R. Burford
                                                     Ellen R. Burford #06307693
                                                     2005 Johnson Road
                                                     Granite City, Illinois 62040
                                                     Phone: 618-709-7727
                                                     ellenburfordlaw@gmail.com
                                                     Attorneyfor Petitioner




 Eleanor Vaughan v. T J. Maxx Companies, Inc.              Madison County Case No.
 Entry ofAppearance                                                              Page 1 of1




                                                                                               Exhibit 1
          Case 3:20-cv-01000-MAB Document 1-1 Filed 09/30/20 Page 11 of 16 Page ID #16
                                 CIRCUIT COURT FOR THE 20TH JUDICIAL CIRCUIT
State of Illinois
                          S.S.
County of St. Clair   )                                                                         20L0610
                                                                            Case Number

                                                                            Amount Claimed Excess of$50,000

  Eleanor Vaughan                                                         The TJ Maxx Companies Inc.,

                                                                          D/B/A Marshalls


                                                                     VS



                                                   Plaintiff(s)                                                            Defendant(s)



  Classification Prefix                       Code                    Nature of Action                                         Code
                                                                          TO THE SHERIFF: SERVE THIS DEFENDANT AT:
  Pia. Atty. Ellen R. Burford                            Code               NAME The TJ Maxx Companies Inc.,
  Address 2005 Johnson Road
  City Granite City, IL 62040                      Phone /09-112
  Add. Pltf. Atty.                                    Code                  ADDRESS

                                      SUMMONS COPY                                      770 Cochituate Road
         To the above named defendant(s)                                    CITY & STATE Framingham, MA 01701




        A. You are hereby summoned and required to appear before this court at
 (court location)                                                             at                    M. On               20
  to answer the complaint in this case, a copy of which is hereto attached. If you fail to do so, a judgment by default may
  be taken against you for the relief asked in the complaint.


         B. You are summoned and required to file an answer to the complaint in this case, a copy of which is hereto
  attached, or otherwise file your appearance, in the office of the clerk of this court within 30 days after service of this
  summons, exclusive of the day of service. If you fail to do so, judgment of decree by default may be taken against you
  for the relief prayed in the complaint.

           TO THE OFFICER:
           This summons must be returned by the officer or other person to whom it was given for service, with
  indorsement thereon of service and fees if any, immediately after service. In the event that paragraph A of this
  summons is applicable this summons may not be served less than three days before the day of appearance. If service
  cannot be made, this summons shall be returned so indorsed.
            This summons may not be served later than 30 days after its date.
                                                                                       8/13/2020
                                                                 WITNESS,                                                      20


                                                                                         Clerk of Court
         S EAL
                                        gAll WAR    LI     Ihrl, V
                                                                                      Nora McDaniel
                                                                 BY DEPUTY.

                                                                      DATE OF SERVICE:                                         20_
                                                                      (To be inserted by officer on copy left with defendant
                                                                                         or other person)




                                                                                                                               Exhibit 1
       Case 3:20-cv-01000-MAB Document 1-1 Filed 09/30/20 Page 12 of 16 Page ID #17




     I certify that I served this summons on defendants as follows:

(a)—(Individual defendants — personal):
    By leaving a copy of the summons and a copy of the complaint with each individual defendant personally as follows:

                   Name of defendant                                               Date of service




                                       (b) - (Individual defendants - abode):
    By leaving a copy of the summons and a copy of the complaint at the usual place of abode of each individual
defendant with a person of his family, of the age of 13 years or upwards, informing that person of the contents of the
summons, and also by sending a copy of the summons and of the complaint in a sealed envelope with postage fully
prepaid, addressed to each individual defendant at his usual place of abode, as follows:
          Name of                      Person with                     Date of                       Date of
         defendant                      whom left                      service                       mailing




                                        (c)- Corporation defendants):
    By leaving a copy of the summons and a copy of the complaint with the registered agent office, or agent of each
defendant corporation as follows:
                                                     Registered agent,                            Date of
       Defendant corporation                           officer or agent                           service




(d) - (Other service):

                SHERIFF'S FEES                                                , Sheriff of                     County

 Service and return                                                                             Deputy
 Miles
 Total



  Sheriff of                             County



                                                                                                         Exhibit 1
    Case 3:20-cv-01000-MAB Document 1-1 Filed 09/30/20 Page 13 of 16 Page ID #18




                                             ST CLAIR COUNTY
                                 TWENTIETH CIRCUIT COURT, KAHALAH A. CLAY




    RECEIPT #: C 000564560              DATE: 08-17-2020             TIME: 14:29:48
  RECEIVED OF: BURFORD ELLEN R                                      MEMO: 10086891-0
      PART. ID: 934667
     BY CLERK: LR
      CHECKS:




         CASH              CREDIT             CHANGE                OTHER
         $0.00             $314.00              $0.00                $0.00



CASE NUMBER                                      EVENT             COURT/JUDGE         TAX NO.    AMOUNT
20-L-0610                                      2518     PMT:SCHEDULE 1                            $314.00
  VAUGHAN VS TJ MAXX
  PARTY: BURFORD ELLEN R

                                                                   TOTAL RECEIPT...               $314.00




                                                                                                 Exhibit 1
            Case 3:20-cv-01000-MAB Document 1-1 Filed 09/30/20 Page 14 of 16 Page ID #19
                                                                                                                           Electronically Filed
                                                                                                                              Kahalah A. Clay
                                            "re(e.-5(i mineqittferfN                                              _               Circuit Clerk
                                                                                                                            Morgan Ragsdale
                                                         ag.34cer'
                                                             '                                                                        20L0610
                                                                                                                              St. Clair County
                                                                                                                           9/8/2020 11:52 AM
                                                              Civil Division                                                         10365251
                                                            400 Mystic Avenue
                                                                 3rd Floor
         Peter J. Koutoujian                                Medford, MA 02155
              SHERIFF                          Phone (617)547-1171 Fax (617)868-7244

                                                                                  Court Docket #:          20L0610
           ELLEN OGDEN BURFORD,ESQ                                                Amount Due:              $ 0.00
           2005 JOHNSON RD                                                        Invoice #:               20007394
           GRANITE CITY IL 62040                                                  Invoice Date:            09/04/2020
                                                                                  Your File #:
                                                                                  1111 11111 11 1111111111 111
           Phone:618-709-7727      PLEASE NOTE: RETURN THIS TOP PORTION WITH YOUR PAYMENT

                                             Payment of this invoice is due upon receipt


Payment Due Upon Receipt                            Writ: SUMMONS AND COMPLAINT
Please send a copy ofthis invoice with your remittance
ELEANOR VAUGHAN                                                                   Invoice #:               20007394
vs.                                                                               Invoice Date:            09/04/2020
THE TJ MAXX COMPANIES,INC DBA MARSHALLS                                           Court:                    ILLINOIS

Serve:    THE TJ MAXX COMPANIES,INC DBA MARSH Served by Deputy Sheriff: BEN DONOVAN
          770 COCHITUATE ROAD                            Service Date/Time:            09/03/2020           1:17 pm
          FRAMINGHAM MA 01701                            Method of Service:            In Hand




         Fees                                                                                     Amount
         Out of State Service                                                                      100.00
         Total Fees                                                                                100.00

         Payment Date           Receipt #                Check #                                  Amount
         08/20/2020             359197                   412623                                     100.00
         Total Payments                                                                             100.00
                                                                                           Amount Due:                   0.00




                                                                                                                                    Page 1 of 1




                                                                                                                        Exhibit 1
      Case 3:20-cv-01000-MAB Document 1-1 Filed 09/30/20 Page 15 of 16 Page ID #20
                   IN THE CIRCUIT COURT OF THE TWENTIETH JUDICIAL CIRCUIT
                                   ST CLAIR COUNTY, ILLINOIS

               INITIAL MANDATORY STATUS CONFERENCE SETTING ASSIGNMENT


      VAUGHAN VS TJ MAXX
                                                                                            20-L-0610

                                                                                              FILED
                                                                                         ST:CLAIR COUNTY
          TO:      T J MAXX COMPANIES INC D B A MARSHALLS                                 SEP 2 5 2020

                                                                                    22         fiRcuITte
                                                                                                       4

                  Date : 11/9/2020              Time : 9:00 AM               Room : 403


      The above-styled case is assigned to: HON. HEINZ RUDOLF.

  Counsel familiar with the case and authorized to act is ordered to appear for an Initial Mandatory
  Status Conference on the above date, time and courtroom pursuant to Local Rule 6.06, and
  Supreme Court Rule 218.


  At the aforesaid conference the following shall be considered:

          1.         Service upon all of the parties;
          2.         Whether the case will be jury or no-jury;
          3.         The nature, issues, and complexity of the case;
          4.         Simplification of the issues;
          5.         Amendments and challenges to the pleadings;
          6.         Admissions of fact and documents;
          7.         Limitations of discovery, including but not limited to written discovery, depositions,
                     and opinion witnesses;
           8.        Third parties;
           9.        Scheduling of settlement conferences;
           10.       Necessity of subsequent case management conferences;
           1 1.      Trial settings.




                                                            Office of Chief Judge




L63




                                                                                                   Exhibit 1
      Case 3:20-cv-01000-MAB   Document 1-1 Filed 09/30/20 Page 16 of 16 Page ID #21
               IN THE CIRCUIT COURT OF THE TWENTIETH JUDICIAL CIRCUIT
                                       ST CLAIR COUNTY, ILLINOIS

               INITIAL MANDATORY STATUS CONFERENCE SETTING ASSIGNMENT


      VAUGHAN VS TJ MAXX
                                                                                           20-L-0610

                                                            FILED
                                                       ST.CLAIR COUNTY
          TO:     A FILE COPY                             SEP 2 5 2020
                                                                dedetak 6<-•egf
                                                                 cIRCUIT CLERK



                 Date : 11/9/2020              Time : 9:00 AM                Room : 403


      The above-styled case is assigned to: HON. HEINZ RUDOLF.

  Counsel familiar with the case and authorized to act is ordered to appear for an Initial Mandatory
  Status Conference on the above date, time and courtroom pursuant to Local Rule 6.06, and
  Supreme Court Rule 218.


  At the aforesaid conference the following shall be considered:

          1.        Service upon all of the parties;
          2.        Whether the case will be jury or no-jury;
          3.        The nature, issues, and complexity of the case;
          4.        Simplification of the issues;
          5.        Amendments and challenges to the pleadings;
          6.        Admissions of fact and documents;
          7.        Limitations of discovery, including but not limited to written discovery, depositions,
                    and opinion witnesses;
          8.        Third parties;
          9.        Scheduling of settlement conferences;
          10.       Necessity of subsequent case management conferences;
          1 1.      Trial settings.




                                                           Office of Chief Judge




L63




                                                                                                  Exhibit 1
